 

Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 29, 2019, is
made by CANNASSIST, LLC, a Massachusetts limited liability company (the
“Borrower”), with an address at 2131 Washington Street, Boston, MA 02119, in
favor of CLS HOLDINGS USA, INC., a Nevada corporation (the “Lender”), with an
address at 11767 S. Dixie Highway, Suite 115, Miami, FL 33156.

 

To secure the obligations of the Borrower to the Lender under that certain Loan
Agreement (the “Loan Agreement”) and Secured Promissory Note (the “Note”) of
even date herewith, the Borrower is executing this Agreement in favor of the
Lender, in connection with which, under the terms hereof, the Lender shall
obtain and the Borrower shall grant the Lender security for all of the
Obligations (as hereinafter defined).

 

NOW, THEREFORE, the Borrower and the Lender, intending to be legally bound,
hereby agree as follows:

 

1.     Definitions.

 

(a)     “Collateral” shall include all personal property of the Borrower,
including the following, all whether now owned or hereafter acquired or arising
and wherever located: (i) accounts (including credit card receivables); (ii)
securities entitlements, securities accounts, commodity accounts, commodity
contracts and investment property; (iii) deposit accounts; (iv) instruments
(including promissory notes); (v) documents; (vi) chattel paper (including
electronic chattel paper and tangible chattel paper); (vii) inventory, including
raw materials, work in process, or materials used or consumed in Borrower’s
business, items held for sale or furnished or to be furnished under contracts of
service or sale lease, and goods that are returned, reclaimed or repossessed;
(viii) goods of every nature, including stock-in-trade, goods on consignment;
(ix) equipment, including machinery, vehicles and furniture; (x) fixtures; (xi)
commercial tort claims; (xii) letter of credit rights; (xiii) general
intangibles, of every kind and description, including payment intangibles,
software, computer information, source codes, object codes, records and data,
all existing and future customer lists, claims (including claims for
indemnification or breach of warranty), books, records, patents and patent
applications, copyrights, trademarks, tradenames, tradestyles, trademark
applications, goodwill, designs and plans, trade secrets, contracts, licenses,
license agreements, formulae, tax and any other types of refunds, returned and
unearned insurance premiums, and rights and claims under insurance policies;
(xiv) all supporting obligations of all of the foregoing property; (xv) all
property of the Borrower now or hereafter in the Lender’s possession or in
transit to or from, or under the custody or control of, the Lender or any
affiliate thereof; (xvi) all cash and cash equivalents thereof; (xvii)
Borrower’s rights (but not its obligations under any real or personal property
leases; and (xviii) all cash and noncash proceeds (including insurance proceeds)
of all of the foregoing property, all products thereof and all additions and
accessions thereto, substitutions therefor and replacements thereof.

 

(b)     “Obligations” shall include all loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to the Lender or to any
other direct or indirect subsidiary of the Lender of any kind or nature, present
or future (including any interest accruing thereon after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, joint or several, due or to
become due, now existing or hereafter arising, whether or not (i) evidenced by
the Note, any other note, guaranty or other instrument, (ii) arising under any
agreement, instrument or document, (iii) for the

 

 

--------------------------------------------------------------------------------

 

 

payment of money, (iv) arising by reason of an extension of credit, loan,
equipment lease or guarantee, (v) and any amendments, extensions, renewals and
increases of or to any of the foregoing, and all costs and expenses of the
Lender incurred in the documentation, negotiation, modification, enforcement,
collection and otherwise in connection with any of the foregoing, including
reasonable attorneys’ fees and expenses.

 

(c)     “UCC” means the Uniform Commercial Code, as adopted and enacted and as
in effect from time to time in the Commonwealth of Massachusetts. Terms used
herein which are defined in the UCC and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the UCC. To the extent the
definition of any category or type of collateral is modified by any amendment,
modification or revision to the UCC, such modified definition will apply
automatically as of the date of such amendment, modification or revision.

 

2.     Grant of Security Interest. To secure the Obligations, the Borrower, as
debtor, hereby assigns and grants to the Lender, as secured party, a continuing
first priority lien on and security interest in the Collateral.

 

3.     Change in Name or Locations. The Borrower hereby agrees that if the
location of the Collateral changes from the locations listed on Exhibit A hereto
and made part hereof, or if the Borrower changes its name, its type of
organization, its state of organization, or establishes a name in which it may
do business that is not listed as a tradename on Exhibit A hereto, the Borrower
will immediately notify the Lender in writing of the additions or changes.

 

4.     General Representations, Warranties and Covenants. The Borrower
represents, warrants and covenants to the Lender that: (a) all information,
including its type of organization, jurisdiction of organization, and chief
executive office are as set forth on Exhibit A hereto and are true and correct
on the date hereof; (b) the Borrower has good, marketable and indefeasible title
to the Collateral, has not made any prior sale, pledge, encumbrance, assignment
or other disposition of any of the Collateral, and the Collateral is free from
all encumbrances and rights of setoff of any kind except the lien in favor of
the Lender created by this Agreement; and (c) the Borrower will defend the
Collateral against all claims and demands of all persons at any time claiming
the same or any interest therein.

 

5.     Borrower’s Representations, Warranties and Covenants for Certain
Collateral. The Borrower represents, warrants and covenants to the Lender as
follows:

 

(a)     From time to time and at all reasonable times, the Borrower will allow
the Lender, by or through any of its officers, agents, attorneys, or
accountants, to examine or inspect the Collateral, and obtain valuations and
audits of the Collateral, at the Borrower’s expense, wherever located. The
Borrower shall do, obtain, make, execute and deliver all such additional and
further acts, things, deeds, assurances and instruments as the Lender may
require to vest in and assure to the Lender its rights hereunder and in or to
the Collateral, and the proceeds thereof, including waivers from landlords,
warehousemen and mortgagees.

 

(b)     The Borrower will keep the Collateral in good order and repair at all
times and immediately notify the Lender of any event causing a material loss or
decline in value of the Collateral, whether or not covered by insurance, and the
amount of such loss or depreciation.

 

-2-

--------------------------------------------------------------------------------

 

 

(c)     Except as to the federal Controlled Substances Act, the Borrower will
only use or permit the Collateral to be used in accordance with all applicable
federal, state, county and municipal laws and regulations.

 

(d)     The Borrower will have and maintain insurance at all times with respect
to all Collateral against risks of fire (including so-called extended coverage),
theft, sprinkler leakage, and other risks (including risk of flood if any
Collateral is maintained at a location in a flood hazard zone) as the Lender may
require, in such form, in such amount, for such period and written by such
companies as may be satisfactory to the Lender in its sole discretion. Each such
casualty insurance policy shall contain a standard Lender’s Loss Payable Clause
issued in favor of the Lender under which all losses thereunder shall be paid to
the Lender as the Lender’s interests may appear. Such policies shall expressly
provide that the requisite insurance cannot be altered or canceled without at
least thirty (30) days prior written notice to the Lender and shall insure the
Lender notwithstanding the act or neglect of the Borrower. Upon the Lender’s
demand, the Borrower will furnish the Lender with duplicate original policies of
insurance or such other evidence of insurance as the Lender may require. If the
Borrower fails to provide insurance as herein required, the Lender may, at its
option, obtain such insurance and the Borrower will pay to the Lender, on
demand, the cost thereof. Proceeds of insurance may be applied by the Lender to
reduce the Obligations or to repair or replace Collateral, all in the Lender’s
sole discretion.

 

(e)     Each account and general intangible is genuine and enforceable in
accordance with its terms, no such account or general intangible will be subject
to any claim for credit, allowance or adjustment by any account debtor or any
setoff, defense or counterclaim, and the Borrower will defend the same against
all claims, demands, setoffs and counterclaims at any time asserted. At the time
any account or general intangible becomes subject to this Agreement, such
account or general intangible will be a good and valid account representing a
bona fide sale of goods or services by the Borrower and such goods will have
been shipped to the respective account debtors or the services will have been
performed for the respective account debtors.

 

(f)     Following an Event of Default, the Borrower agrees that, to the extent
permitted by applicable law, the Lender has the right to notify (on invoices or
otherwise) account debtors and other obligors or payors on any Collateral of its
assignment to the Lender, and that all payments thereon should be made directly
to the Lender.

 

(g)     The Borrower will, on the Lender’s demand, make notations on its books
and records showing the Lender’s security interest and make available to the
Lender a copy of the invoice for each account and copies of any written contract
or order from which an account arose. The Borrower will promptly notify the
Lender if an account becomes evidenced or secured by an instrument or chattel
paper and upon the Lender’s request, will promptly deliver any such instrument
or chattel paper to the Lender, including any letter of credit delivered to the
Borrower to support a shipment of inventory by the Borrower.

 

(h)     From time to time with such frequency as the Lender may request, the
Borrower will report to the Lender all credits given to account debtors on all
accounts.

 

(i)     At any time after the occurrence of an Event of Default, and without
notice to the Borrower, the Lender may direct any persons who are indebted to
the Borrower on any Collateral consisting of accounts or general intangibles to
make payment directly to the Lender of the amounts due, and the Lender may
notify the United States Postal Service to send the Borrower’s mail to the
Lender. The Lender is authorized to collect, compromise, endorse and sell any
such Collateral in its own name

 

-3-

--------------------------------------------------------------------------------

 

 

or in the Borrower’s name and to give receipts to such account debtors for any
such payments and the account debtors will be protected in making such payments
to the Lender. Upon the Lender’s written request, the Borrower will use its best
efforts to attempt to establish and maintain a lockbox account (“Lockbox”) and a
depository account(s) (“Cash Collateral Account”), to which the Lender is given
access subject to the provisions of this subparagraph and such other related
agreements as the Lender may require, and the Borrower shall notify its account
debtors to remit payments directly to the Lockbox. Thereafter, funds collected
in the Lockbox shall be transferred to the Cash Collateral Account, and funds in
the Cash Collateral Account shall be applied by the Lender, daily, to reduce the
outstanding Obligations.

 

6.     Negative Pledge; No Transfer. Without the Lender’s prior written consent,
the Borrower will not sell or offer to sell or otherwise transfer or grant or
allow the imposition of a lien, security interest or right of setoff upon the
Collateral (except for sales of inventory and collections of accounts in the
Borrower’s ordinary course of business), will not allow any third party to gain
control of all or any part of the Collateral, and will not use any portion of
the Collateral in any manner inconsistent with this Agreement or with the terms
and conditions of any policy of insurance thereon.

 

7.     Further Assurances. By its signature hereon, the Borrower hereby
irrevocably authorizes the Lender to file against the Borrower one or more
financing, continuation or amendment statements pursuant to the UCC in form
satisfactory to the Lender, and the Borrower will pay the cost of preparing and
filing the same in all jurisdictions in which such filing is deemed by the
Lender to be necessary or desirable in order to perfect, preserve and protect
its security interests. If required by the Lender, the Borrower will execute all
documentation necessary for the Lender to obtain and maintain perfection of its
security interests in the Collateral. If any Collateral consists of letter of
credit rights, electronic chattel paper, deposit accounts or supporting
obligations, or any securities entitlement, securities account, commodities
account, commodities contract or other investment property, then, at the
Lender’s request, the Borrower will execute, and will cause the depository
institution or securities intermediary upon whose books and records the
ownership interest of the Borrower in such Collateral appears to execute, such
pledge agreements, control agreements or other agreements as the Lender deems
necessary in order to perfect, prioritize and protect its security interest in
such Collateral, in each case in a form satisfactory to the Lender.

 

8.     Events of Default. The Borrower shall, at the Lender’s option, be in
default under this Agreement upon the happening of any of the following events
or conditions (each, an “Event of Default”): (a) any Event of Default (as
defined in any of the Obligations), or a breach of or an event of default under
any other agreement between the Borrower and the Lender or an affiliate of the
Lender; (b) any default under any of the Obligations that does not have a
defined set of “Events of Default” and the lapse of any notice or cure period
provided in such Obligations with respect to such default; (c) an the occurrence
of an Event of Default under the Loan Agreement or the Note; (d) the failure by
the Borrower to perform any of its obligations under this Agreement or under any
other agreement between the Borrower and the Lender or an affiliate of the
Lender; (e) falsity, inaccuracy or material breach by the Borrower of any
written warranty, representation or statement made or furnished to the Lender by
or on behalf of the Borrower; (f) an uninsured material loss, theft, damage, or
destruction to any of the Collateral, or the entry of any uninsured final and
unappealable judgment against the Borrower in excess of $10,000 or any lien
against or the making of any levy, seizure or attachment of or on the
Collateral; (g) the failure of the Lender to have a perfected first priority
security interest in the Collateral; (h) any indication or evidence received by
the Lender that the Borrower may become subject, in the Lender’s reasonable
discretion, to the forfeiture of any property of the Borrower to any federal,
state or local governmental entity; or (i) if the Lender otherwise deems itself
insecure.

 

-4-

--------------------------------------------------------------------------------

 

 

9.     Remedies. Upon the occurrence of any such Event of Default and at any
time thereafter, the Lender may declare all Obligations secured hereby
immediately due and payable and shall have, in addition to any remedies provided
herein or by any applicable law or in equity, all the remedies of a secured
party under the UCC. The Lender’s remedies include, but are not limited to, the
right to (a) peaceably by its own means or with judicial assistance enter the
Borrower’s premises and take possession of the Collateral (including the leased
premises) without prior notice to the Borrower or the opportunity for a hearing,
(b) render the Collateral unusable, (c) dispose of the Collateral on the
Borrower’s premises and in the Borrower’s name but for the benefit of the
Lender, and (d) require the Borrower to assemble the Collateral and make it
available to the Lender at a place designated by the Lender. The Borrower agrees
that the Lender has full power and authority to collect, compromise, endorse,
sell or otherwise deal with the Collateral in its own name or that of the
Borrower at any time upon an Event of Default. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Lender will give the Borrower reasonable notice
of the time and place of any public sale thereof or of the time after which any
private sale or any other intended disposition thereof is to be made. The
requirements of commercially reasonable notice shall be met if such notice is
sent to the Borrower at least ten (10) days before the time of the intended sale
or disposition. Expenses of retaking, holding, preparing for disposition,
disposing or the like shall include the Lender’s reasonable attorneys’ fees and
legal expenses, incurred or expended by the Lender to enforce any payment due it
under this Agreement either as against the Borrower, or in the prosecution or
defense of any action, or concerning any matter growing out of or connection
with the subject matter of this Agreement and the Collateral pledged hereunder.
The Borrower waives all relief from all appraisement or exemption laws now in
force or hereafter enacted.

 

10.     Power of Attorney. The Borrower does hereby make, constitute and appoint
any officer or agent of the Lender as the Borrower’s true and lawful
attorney-in-fact, with power to, upon the occurrence of an Event of Default,
(a) endorse the name of the Borrower or any of the Borrower’s officers or agents
upon any notes, checks, drafts, money orders, or other instruments of payment or
Collateral that may come into the Lender’s possession in full or part payment of
any Obligations; (b) sue for, compromise, settle and release all claims and
disputes with respect to, the Collateral; and (c) sign, for the Borrower, such
documentation as may be required by the UCC or supplemental security agreements;
granting to the Borrower’s said attorney full power to do any and all things
necessary to be done in and about the premises as fully and effectually as the
Borrower might or could do. The Borrower hereby ratifies all that said attorney
shall lawfully do or cause to be done by virtue hereof. This power of attorney
is coupled with an interest, and is irrevocable.

 

11.     Payment of Expenses. At its option, the Lender may, following notice to
the Borrower, discharge taxes, liens, security interests or such other
encumbrances as may attach to the Collateral, may pay for required insurance on
the Collateral and may pay for the maintenance, appraisal or reappraisal, and
preservation of the Collateral, as determined by the Lender to be necessary. The
Borrower will reimburse the Lender on demand for any payment so made or any
expense incurred by the Lender pursuant to the foregoing authorization, and the
Collateral also will secure any advances or payments so made or expenses so
incurred by the Lender.

 

12.     Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing,
be delivered as set forth in the Note and be effective when set forth in the
Note. Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.

 

-5-

--------------------------------------------------------------------------------

 

 

13.     Preservation of Rights. No delay or omission on the Lender’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Lender’s action or inaction impair any such right or power. The Lender’s rights
and remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Lender may have under other agreements, at law or in equity.

 

14.     Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

15.     Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Borrower will entitle the Borrower to
any other or further notice or demand in the same, similar or other
circumstance.

 

16.     Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

 

17.     Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of signature page to this Agreement by electronic transmission shall
be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

18.     Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Borrower and the Lender and their respective heirs,
executors, administrators, successors and assigns; provided, however, that
neither the Borrower nor the Lender may assign this Agreement in whole or in
part without the other party’s prior written consent.

 

19.     Interpretation. In this Agreement, unless the Lender and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or,” the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP.

 

20.     Indemnity. The Borrower agrees to indemnify each of the Lender, each
legal entity, if any, who controls, is controlled by or is under common control
with the Lender, and each of their respective directors, managers, officers and
employees (the “Indemnified Parties”). and to defend and hold each

 

-6-

--------------------------------------------------------------------------------

 

 

Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Borrower), in connection with or arising out of or relating to the
matters referred to in this Agreement or the Obligations, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Borrower, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority; provided, however, that
the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses attributable to an Indemnified Party’s gross
negligence or willful misconduct. The indemnity agreement contained in this
Section shall survive the termination of this Agreement, payment of the
Obligations and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such claim.

 

21.     Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Lender and will be deemed to be made in the Commonwealth of
Massachusetts. This Agreement will be interpreted and the rights and liabilities
of the parties hereto determined in accordance with the laws of the Commonwealth
of Massachusetts, except as may be necessary in connection with the creation,
perfection and foreclosure of the liens created hereunder on such property or
any interest therein. The Borrower hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in Suffolk County, Massachusetts;
provided that nothing contained in this Agreement will prevent the Lender from
bringing any action, enforcing any award or judgment or exercising any rights
against the Borrower individually, against any security or against any property
of the Borrower within any other county, state or other foreign or domestic
jurisdiction. The Lender and the Borrower agree that the venue provided above is
the most convenient forum for both the Lender and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

 

22.     WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. THE BORROWER AND THE LENDER ACKNOWLEDGE THAT THE
FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that its duly authorized officer has read and
understood all the provisions of this Agreement, including the waiver of jury
trial, and either has been advised by independent counsel as necessary or
appropriate or has declined to retain independent counsel.

 

23.     Limitations on Remedies. Notwithstanding any provision of this Agreement
to the contrary, the Lender hereby agrees that, unless and until such time that
it has been approved by the Commonwealth of Massachusetts (the “Massachusetts
Cannabis Authorization”) to own assets protected by Massachusetts General Laws,
Chapter 94G (the “Massachusetts Cannabis Act”), its rights and remedies
following an Event of Default shall not include the seizure of assets protected
by the Massachusetts Cannabis Act. The Lender shall not be entitled to any
remedy that provides the Lender with any rights to the inventory of the Borrower
that contains any amount of marijuana, in any form,

 

-7-

--------------------------------------------------------------------------------

 

 

whether flower or infused product unless and until it has obtained the
Massachusetts Cannabis Authorization. The Lender hereby forfeits any such remedy
unless and until it has obtained the Massachusetts Cannabis Authorization. The
Borrower shall use its commercially reasonable efforts to assist Lender and
otherwise cooperate with Lender to obtain the Massachusetts Cannabis
Authorization. The Lender acknowledges and agrees that a Marijuana Establishment
License, whether provisional or final, is non-transferrable, and may not be
assigned or transferred without prior Massachusetts Cannabis Control Commission
approval. Accordingly, following an Event of Default, the Borrower shall use it
best efforts (and shall cause its shareholders to use their best efforts) to
obtain the approval of the Massachusetts Cannabis Control Commission to the
transfer of the Borrower’s Marijuana Establishment License to the Lender, either
directly, or indirectly through the transfer of the membership interests in the
Borrower to the Lender.

 

 

 

 

-8-

--------------------------------------------------------------------------------

 

 

THIS SECURITY AGREEMENT has been executed and delivered on behalf of the
Borrower and the Lender, by their duly authorized officers, as of the date first
written above.

 

 

CANNASSIST, LLC,

a Massachusetts limited liability company

 

 

By: /s/ Jon Napoli                    

Name: Jon Napoli

Title: Manager

 

 

 

 

CLS HOLDINGS USA, INC.,

a Nevada corporation

 

 

By: /s/ Jeffrey I. Binder               

Name: Jeffrey I. Binder

Title: Chairman and CEO

 

 

 

 

 

 

 

 

[Signature Page to Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

TO SECURITY AGREEMENT

 

1.

Borrower’s form of organization: limited liability company

 

2.

Borrower’s state of organization: Massachusetts

 

3.

Address of Borrower’s chief executive office: 2131 Washington Street, Boston, MA
02119

 

4.

Borrower’s organizational ID #: 00125100

 

5.

Address for books and records, if different: None

 

6.

Addresses of Collateral locations:

 

 

a)

2131 Washington Street, Boston, MA 02119

 

 

b)

 

 

 

c)

 

 

 

d)

 

 

7.

Name and address of landlord for Collateral locations:

 

East Coast Organics Services Corp.                         

88 Huntoon Memorial Highway                         

Leicester, MA 01542                         

 

8.

Other names or tradenames used or to be used by the Borrower: None

 

9.

Description of Equipment:

 

All Equipment of the Borrower.

 

 

-10-

 

 